              Case 2:20-cv-01022-VCF Document 27 Filed 03/29/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      LADAWN M. SCHMARDEBECK,
4
                           Plaintiff,
5                                                        2:20-cv-01022-VCF
      vs.                                                ORDER
6     ANDREW SAUL, Commissioner of Social
      Security,
7
                           Defendant.
8
            Before the Court is Plaintiff’s Motion for Reversal and Remand (ECF NO. 26).
9
            Accordingly,
10
            IT IS HEREBY ORDERED that any opposition to Plaintiff’s Motion for Reversal and Remand
11
     (ECF NO. 26) must be filed on or before April 9, 2021.
12
            DATED this 29th day of March, 2021.
13
                                                              _________________________
14                                                            CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25
